Filed 12/6/21 P. v. Stegall CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                  2d Crim. No. B312474
                                                          (Super. Ct. No. 2020030207)
     Plaintiff and Respondent,                                 (Ventura County)

v.

KEVIN PATRICK STEGALL,

     Defendant and Appellant.


       Kevin Patrick Stegall (“appellant”) appeals following a
guilty plea to carrying a concealed dirk or dagger (Pen. Code, §
21310) 1, and committing vandalism of over $ 400 (§ 594, subd.
(b)(1)) after it was determined he scratched an “X” into the door
of one vehicle and punctured the tire of another vehicle parked in
a car dealership parking lot. Appellant requested and obtained a
certificate of probable cause.
       On March 16, 2021, appellant was sentenced to 16 months,
split between county jail and mandatory supervision. Seven days


         1   All further statutory references are to the Penal Code.
later, he was taken into custody for violating mandatory
supervision. Appellant admitted the violation, and the court
formally revoked and reinstated appellant’s mandatory
supervision with additional conditions.
       We appointed counsel to represent appellant in this appeal.
After counsel examined the record, she filed an opening brief that
raises no arguable issues. On September 14, 2021, we attempted
to notify appellant by mail that he had 30 days within which to
personally submit any contentions or issues he wished us to
consider. That notice was returned as undeliverable. We are
unable to locate appellant because he has been transient since he
was released from custody.
       Although appellant did not submit a supplemental letter on
appeal, his request for a certificate of probable cause challenged
whether the evidence at the preliminary hearing established that
the knife appellant carried was concealed.
       We have reviewed the entire record and are satisfied that
appellant’s attorney fully complied with her responsibilities and
that no arguable issue exists. (People v. Wende (1979) 25 Cal.3d
436, 443.)
                           DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED.

                                    YEGAN, J.
We concur:

             GILBERT, P.J.          PERREN, J.




                                2
                  Patricia M. Murphy, Judge

               Superior Court County of Ventura

               ______________________________

      Suzan E. Hier, under appointment by the Court of Appeal,
for Defendant and Appellant.

     No appearance for Respondent.